                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

ZACHARY KRIESEL,

       Petitioner,

v.                                                                     No. 19-cv-0992 KG/SMV

MARK BOWEN and ATTORNEY GENERAL
OF THE STATE OF NEW MEXICO,

       Respondents.

                     ORDER ADOPTING MAGISTRATE JUDGE’S
               PROPOSED FINDINGS AND RECOMMENDED DISPOSITION
                  AND DENYING PETITION UNDER 28 U.S.C. § 2254

       THIS MATTER is before the Court on the Magistrate Judge’s Proposed Findings and

Recommended Disposition (“PF&RD”), issued on July 20, 2020. (Doc. 13). On reference by

the undersigned, the Honorable Stephan M. Vidmar, United States Magistrate Judge,

recommended denying the Petition Under 28 U.S.C. § 2254 for a Writ of Habeas Corpus

(Doc. 1), filed by Petitioner, who is proceeding pro se. Judge Vidmar gave Petitioner three

extensions of time to file objections, totaling more than eight months. (Docs. 13, 16, 25, 28).

The most recent deadline, April 22, 2021, has passed, and no party objected to the PF&RD.

Having reviewed the PF&RD, and noting that no party objected to it, the Court will adopt the

PF&RD and deny the Petition with prejudice.

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that the

Magistrate Judge’s Proposed Findings and Recommended Disposition (Doc. 13) are ADOPTED.
      IT IS FURTHER ORDERED that the Petition Under 28 U.S.C. § 2254 for a Writ of

Habeas Corpus (Doc. 1) is DENIED, and this action is DISMISSED with prejudice.

      IT IS SO ORDERED.


                                                ___________________________________
                                                UNITED STATES DISTRICT JUDGE




                                            2
